TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-17-00500-CV



                                Solomon Lemuel Perry, Appellant

                                                 v.

            New Penn Financial; Austin Police Department; Constable Precinct 5;
           Bharath Vasudevan; and Hill Country Property Management, Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. D-1-GN-17-002498, HONORABLE TIM SULAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Solomon Lemuel Perry has filed a pro se notice of appeal from an order

granting a temporary restraining order signed by the district court on July 17, 2017. On August 17,

2017, this Court requested appellant to inform it of the basis on which this Court may exercise

jurisdiction over the appeal. The Court requested that appellant respond by August 28, 2017, and

appellant was warned that a failure to respond would result in the dismissal of this appeal.1 As of

this date, the Court has received no response from appellant.

                Generally, appellate courts have jurisdiction over appeals taken from final judgments

and interlocutory orders the Texas Legislature has deemed appealable.2 A judgment is final if it



       1
           See Tex. R. App. P. 42.3(a), (c).
       2
        City of Watauga v. Gordon, 434 S.W.3d 586, 588 (Tex. 2014); Lehmann v. Har-Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).
finally disposes of all remaining parties and claims based on the record of the case.3 A temporary

restraining order, however, is generally not an appealable judgment.4 No statute authorizes litigants

to take an interlocutory appeal from an order granting or denying a temporary restraining order.5

After a thorough review of the record, we find no basis for exercising jurisdiction. Accordingly, we

dismiss the appeal.6



                                               ___________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Rose, Justices Pemberton and Goodwin

Dismissed for Want of Jurisdiction

Filed: November 2, 2017




       3
           Lehmann, 39 S.W.3d at 200.
       4
        In re Office of Attorney Gen., 257 S.W.3d 695, 698 (Tex. 2008) (orig. proceeding); In re
Texas Nat. Res. Conservation Comm’n, 85 S.W.3d 201, 205 (Tex. 2002) (orig. proceeding).
       5
           See Tex. Civ. Prac. & Rem. Code § 51.014 (listing appealable interlocutory orders).
       6
           See Tex. R. App. P. 42.3(a), (c).

                                                 2